  1

 2'                                                               .' ~ FEB ~ 2 2019
                                                                           ~3~CFOF       ~nqn
 4

 5

 6
 7

 8                                     UP~TIT~~ STATES DISTRICT COiTitT
 9                                    CENTR~Z,DLSTRICr 4F GALIFO~TIA
14:

l1       iJI+RTED STATES 4F~I~A,                         )

12                                      Plaia~           )        ~:~y C~ —~ ~~`~—~l`~ -- ~~
13                               v.                      j ORDER OF DETENTION AFTER HEARXNG
                                                         ~    t18 U.S.C.§ 3142(1))
;4 ~'C'~~~,~~ ~S~t'rtl.~.o~
15                                      Defendant.       )                                                     i
16

17                                                           I.
18            A• C)On motion ofthe Government involving an alleges

19                 1. Ocrime of violence;
20                2. ()offense with maximum sentence oflife imprisonment or death;.
21                3. ()narcotics or controlled substance offense with maximum sentence often or more
22                       years (21 U.S.C. §§ 801,/951,g~ ~s .,/955a);
23                4.() felcmy -defendant convicted oftwo or more prior offenses describes above,

24                5. Oany €elony that is not otherwise a crime ofviolence that involves.a minor victim, or
25                       possession or use ofa fireazm or destructive device or any other dangerous weapon,
26                       or a failure to register under 18 U.S.0 § 2250.
27           ~.(~On motion(~y the Government)/()(by the Court ~ua Aponte involving)
28 ///

                                   ORDER OF DEfElV770P1 AFTER HEARIIYG(la U.S.C. ~3142(l))

     u   CR-94(06/07).                                                                            Page 1 of3
 j                   a. ~ ~ oosuv~c~ or ane~mpt ~o ovsguct~usnce;
 4                   b. O ~injure,or r~timid~te a prospective witness orjuror or attempt to do so.
 5                                t ~                II.
                                             ~r
 6        The Court finds        c~i~n or ~nrnbtn~t an ofc4ndiCiogs will reasonably assure;
 7        A- f~               c~ Q~d~f~d~nt as x~qu reel; and/or
 8        B• (~safe,~j► a~ any pdrscm ~r the community,
 9                                                         III.
1Q        1'he ~t hay wed:
X1        A- (~ nacre ~ic                 mst~rc►~es oftheoff~as~, i~cludiag ~+he~her tie offer is a c   ne ~f
12             dol      e, aF~e~ c          of     ri~n, o~ inva~v~ ~minor victim Qr a oantro~ed substaa~e,
13             firearm, e~eglasive, ar destructive device;.
Y4        B. (       the v~~eght of evidence against the defendant;
15        C. (       the history and characteriski~s of the defcndan~t; .
16        D. (       the nature and se~ri~usness of the danger to any person or to the community.
17                                                         IV.
18        The Court concludes:
19        A. (~De€endant poses a risk to the safety of other peis~ns or the community because:
20                       ~/3A✓~i~-tv✓~i                     ~I'~l'/1j1/~sr
21
22
23
24
25
26 ///
27 !/f
28 ///

                                   ORDER OF DE7'~N'FION AFTER liEARIPIG(16 U.S.c. ~~axn>

     CR-94(06/071.                                                                                   Psge2 of3
           $. f
              '          B~OT'Y 8~ C        ~1~1t,'1       C    8S~1(tU3 iIS~C t~   C~lt    lt   ~C:

  2~




~f}                    2.(} ~f,        ,1Aj1~T6 QT iI1t1II1't   C$\~V1tQ   J   Ir,~C8u9~:

~~

is
~~
is
is
lb'
17         D, ()Defendant has not rebutted by sufficient evidence to the contrary the:presumgtion
18                 ~
                 provided in l$ ~T.S1~
                                     G
                        ~ ~,~,~+iN~!'~~
l9        IT:iS ORDEREI~Qiat de~e~ndant be detained prior to trial,
20        TT IS FURTHER 4I~DERED that defendant be confined as far as prac~ cable ira a contections

21    facul ty separate from persons awaiting or servinig sentences or person held pending.appeal.
22        ~'I' IS FiJRTHER ORDERER that.. defendant be afforded reasonable opporfun~ity for gr~~ate
23 consultation with his c~unseL

24
2S
26 DATED:              ~' 2.

27

28

                                   ORDER OF DETEFPI'ION AFTER HEARING(18 U.S.C.~i142(q)

      CR-94(06/0                                                                                  Pagd3 of3
